Citation Nr: 0505040	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-32 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for asthma with chronic 
obstructive pulmonary disease (COPD).  

(The claim for service connection for cardiovascular 
disorders is addressed in separate decisions.)


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from January 1951 to December 
1952.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The veteran's VA Form 9 of October 2001, 
perfecting the appeal as to the issue of service connection 
for cardiovascular disorders, was also a notice of 
disagreement (NOD) initiating an appeal from the December 
1999 RO denial of service connection for asthma and COPD.  

The Board issued a decision on August 28, 2003, denying 
service connection for cardiovascular disorders.  Thereafter, 
the Board was made aware that, prior to that August 2003 
Board decision, evidence had been received at the RO that had 
not been forwarded to the Board.  Since the August 2003 Board 
decision was based on an incomplete record, the Board has 
vacated its' August 28, 2003, decision (under separate 
cover).  

At the time of the August 2003 Board decision, an appeal as 
to the December 1999 RO denial of service connection for 
asthma and COPD had not been perfected because a statement of 
the case (SOC) had not been issued.  But in September 2003 
the RO issued an SOC on that matter and filing a VA Form 9 in 
October 2003 perfected the appeal.  

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.  




REMAND

A January 2004 deferred rating decision indicates that, prior 
to the August 2003 Board decision mentioned, evidence was 
received at the RO and filed in a temporary folder there and 
was not forwarded to the Board for consideration.

The Board must now have before it all relevant evidence.  
However, the evidence placed in the temporary folder at the 
RO has not been forwarded to the Board for appellate 
consideration.  

Accordingly, the case is remanded to the RO for the following 
action: 

1.  The RO must associate all evidence filed in 
the temporary folder within the veteran's claims 
file so the Board may consider this additional 
evidence on appeal.  

2.  Then readjudicate the claim in light of this 
additional evidence.  If the benefit remains 
denied, prepare a Supplemental Statement of the 
Case (SSOC) and send it to the veteran and his 
representative.  Give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


